FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         June 5, 2018

                                                                          Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                            Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-1449

KENNETH ALLEN FRANCIS,

      Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                         (D.C. No. 1:16-CR-00068-WJM-1)
                       _________________________________

Jacob R. Rasch-Chabot, Assistant Federal Public Defender (Virginia L. Grady, Federal
Public Defender, with him on the briefs), Denver, Colorado, for Defendant–Appellant.

Karl L. Schock, Assistant United States Attorney (Robert C. Troyer, Acting United States
Attorney, with him on the brief), Denver, Colorado, for Plaintiff–Appellee.
                        _________________________________

Before BRISCOE, EBEL, and PHILLIPS, Circuit Judges.
                   _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      A jury found Kenneth Allen Francis guilty on three federal firearms charges—

namely, two counts of making false statements to a firearms dealer, see 18 U.S.C.

§ 922(a)(6) and one count of unlawful disposition of a firearm to a felon, see 18

U.S.C. § 922(d)(1). Those charges stemmed from Francis’s straw purchase of two
firearms for a felon working as a confidential informant (CI) with agents of the

Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). In this appeal, Francis

raises three issues: (1) whether the government sufficiently proved that he disposed

of firearms to a felon (the CI), an element of the § 922(d)(1) offense;1 (2) whether the

district court erred by imposing a four-level sentencing enhancement for trafficking

firearms; and (3) whether the district court erred by ordering sex-offender treatment

as a special condition of his supervised release. Exercising jurisdiction under 28

U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm Francis’s § 922(d)(1) conviction

and the sex-offender-treatment special condition, but we vacate his sentence and

remand for resentencing.

                                  BACKGROUND

A.    Francis’s Straw Purchases

      Among his duties as an ATF Special Agent, Ryan Noble monitors the internet

for any activity indicating the violation of federal firearms laws. In January 2016,

Agent Noble viewed Francis’s recently posted YouTube video, entitled “Need Help

Getting a Gun.” R. vol. 3 at 130:22–23.

      In the video, Francis made several incriminating statements:

       “I am making a video to help people, to help Americans who are not
        able to acquire firearms[.]”
       “I want to make a video to let people know that I am here to help
        you get your guns. If you can’t get a gun because you have a felony,
        if you can’t get a gun because you have a violent crime on your

      1
       Francis doesn’t challenge his convictions on the two counts of making false
statements to a firearms dealer. See 18 U.S.C. § 922(a)(6).

                                           2
           record, or if you can’t get a gun for some other type of stupid reason,
           I want you to know that I want to help you[.]”
          “I want you to know that the only requirement that I have . . . is that
           you have a state ID.”
          “I don’t care what state you are from. I don’t care about your
           background. . . . It just does not matter what you have in your
           background. . . . I don’t care if you have a sex charge. I don’t care if
           you have a violent crime.”
          “You’re going to have to pay me $50 for my time. Now $50 is a
           very, very reasonable price because, you know I am basically going
           to be breaking the law here.”
          “When you and I meet up, do me a favor. Don’t start talking about
           what you have in your past.”

R. vol. 2 at 109.

       Below the YouTube video, Francis listed his phone number, a link to his

website, and his e-mail address. Francis’s website featured photos of Francis, his

phone number, and an embedded version of the “Need Help Getting a Gun” video.

The website also had a hyperlink, which read, “Do you need help getting a gun? Are

you an American? If so, then I can help. Watch my video.” R. vol. 3 at 150:1–5. The

hyperlink sent viewers to the YouTube video.

       After watching the video, Agent Noble planned an undercover operation to see

whether Francis would indeed straw-purchase a firearm. As part of the operation,

Agent Noble had ATF Special Agent Christopher Nicolussi (acting as “Nick”) send

Francis an e-mail requesting Francis’s help in straw-purchasing a firearm. Francis

responded by requesting that Agent Nicolussi send a text message to the phone

number listed at the bottom of the YouTube video. Through exchanged text




                                            3
messages, Francis and Agent Nicolussi scheduled a meeting for January 12, 2016 at a

Bass Pro Shops store in Denver, Colorado.

      At the meeting in the store’s parking lot, Agent Nicolussi handed Francis

$1,100 to purchase a firearm. Then the two men walked into the store. Agent

Nicolussi told Francis that he wanted an AR-15-style rifle and backed away from the

gun counter to avoid any suspicion from the sales clerk. Francis selected a Smith &

Wesson M&P 15 OR rifle to purchase for Agent Nicolussi. As required by federal

law, the clerk had Francis complete an ATF Form 4473, which federal firearm

licensees use to run a background check and record transaction details. 18 U.S.C.

§ 922(t)(1); 27 C.F.R. §§ 478.102(a), 478.124(a), (c). Once Francis cleared the

background check, he bought the rifle.

      Then Francis and Agent Nicolussi left the store, with Francis carrying the

boxed rifle. In the parking lot, Francis put the box into the back of Agent Nicolussi’s

undercover truck. The rifle cost $91 more than the advanced $1,100, so Agent

Nicolussi paid Francis the difference, as well as Francis’s $50 fee. Neither man

discussed Agent Nicolussi’s criminal history.

      Soon afterward, Agent Noble obtained from the store Francis’s completed

ATF Form 4473 and a copy of the store’s security video showing the sale. On the

ATF form, “[i]n box 11, question 11A,” Francis had “marked yes, indicating that [he]




                                           4
was the actual purchaser of the firearm.”2 R. vol. 3 at 180:20–22. The form advised

Francis that he couldn’t purchase a firearm on behalf of another person.

        Following up on this success, Agent Noble soon ran a second operation. This

time, Agent Noble enlisted the help of a CI—an actual felon—with a history of

working for ATF. Agent Noble had the CI pose as Agent Nicolussi’s coworker in a

text message to Francis requesting a straw-purchase of two firearms. In exchange, the

CI agreed to pay Francis a $75 fee.

        Francis and the CI agreed to meet on January 22, 2016 to purchase the

firearms at the Sportsman’s Warehouse in Thornton, Colorado. Still posing as the

CI’s coworker, Agent Nicolussi accompanied the CI to meet Francis. Before the

encounter with Francis, ATF agents searched the CI to ensure that he wasn’t carrying

any money, weapons, or contraband; they attached a recording device to him; and

they provided him with $2,000. Further, Agent Noble instructed the CI “to make sure

that it was clear to Mr. Francis that the confidential informant was a convicted felon,

to make sure that Mr. Francis was aware the firearms were being purchased for the

confidential informant, and to make sure that the money transfer would go directly

from the confidential informant to Mr. Francis.” Id. at 177:5–11. The ATF agents

also wired Agent Nicolussi with a backup recording device.




        2
            The record doesn’t include the January 12, 2016 Bass Pro Shops ATF Form
4473.


                                            5
      Agent Nicolussi, with the CI in the front passenger seat, drove his undercover

truck to the Sportsman’s Warehouse parking lot. Francis arrived in the same car that

he had driven to the first straw purchase. Agent Noble surveilled the operation by

listening to the transmitted audio from Agent Nicolussi’s and the CI’s recording

devices.

      Upon arriving, Francis walked to the driver-side window of Agent Nicolussi’s

undercover truck. Agent Nicolussi told Francis that the CI wanted to buy a “Glock 27

.40 caliber” and a “Glock 43.” Id. at 296:12–15. The CI added, “I don’t want to go in

there and cause any confusion.” Id. at 298:9–10. Agent Nicolussi interpreted this

comment as an attempt to tell Francis that “something in [the CI’s] background . . .

prevent[ed] him from purchasing . . . a firearm himself.” Id. at 298:18–20. Agent

Nicolussi told Francis that the CI “had a bullshit felony back in the day.” R. vol. 3

at 299:10–11. The CI told Francis that he wished his convictions had been

misdemeanors. He described himself as having a “stereotypical background.” Id.

Francis never asked the CI about his criminal history, and the CI never volunteered

his specific convictions.

      After this conversation, Francis entered the store, filled out an ATF Form

4473, and waited outside until his background check cleared. Then he went back

inside the store and bought a Glock .40 caliber pistol and a Smith & Wesson SD9VE

9-millimeter pistol. After completing the purchase, Francis left the store with the two

boxed firearms and put them in the backseat of Agent Nicolussi’s undercover truck.

The CI paid Francis his agreed $75 fee.

                                           6
      Later that day, Agent Noble obtained from the store Francis’s ATF Form 4473

and the store’s security video. On the form, Francis had again falsely declared he was

the actual purchaser of the two straw-purchased firearms.3

      On February 10, 2016, a federal grand jury sitting in the District of Colorado

indicted Francis on two counts of making a false statement to a firearms dealer, see

18 U.S.C. § 922(a)(6), and one count of unlawful disposition of a firearm to a felon,

see 18 U.S.C. § 922(d)(1). Days later, ATF agents arrested Francis. At trial, a jury

found Francis guilty of all three counts.

B.    Sentencing

      For Francis’s sentencing, the probation officer prepared a presentence report

(PSR). The PSR recommended a total offense level of 20, which included a four-

level firearms-trafficking enhancement under U.S. Sentencing Guidelines Manual

(U.S.S.G.) § 2K2.1 (U.S. Sentencing Comm’n 2016). In addition, the PSR

recommended imposing sex-offender treatment as a special condition of Francis’s

supervised release. In support of this condition, the PSR referenced Francis’s

previous conviction for a crime involving nonconsensual sexual contact with a minor.

The PSR reported that for this offense Francis had failed to complete court-ordered

treatment. The PSR also noted that while investigating this sex offense, authorities

suspected Francis of having had intimate sexual contact with a different minor, this

time a twelve-year-old girl.

      3
      Nor does the record include a copy of the January 22, 2016 Sportsman’s
Warehouse ATF Form 4473.

                                            7
      At his sentencing hearing, Francis objected to the firearms-trafficking

enhancement. He disputed that the government had shown that he knew or had reason

to believe that the CI had a felony conviction for a crime of violence, controlled-

substance offense, or misdemeanor domestic-violence crime. See U.S.S.G. § 2K2.1

cmt. n.13(A), (B). In response, the district court wondered aloud whether the

enhancement would apply whenever a straw purchaser transferred a firearm to any

person whose possession would be unlawful—e.g., to a felon as proved by Francis’s

§ 922(d)(1) conviction. The government then explained that the firearms-trafficking

enhancement applies only when a defendant knows or has reason to believe that the

transferee is a specific kind of unlawful possessor—namely, one with a felony

conviction for a crime of violence or a controlled-substance offense, or with a

misdemeanor conviction for a crime of domestic violence. See § 2K2.1 cmt. n.13(B).

      But the government argued that the enhancement still should apply to Francis:

      By [Francis’s] own words, he is targeting individuals [in his YouTube
      videos] whose possession is unlawful, so that will cover felons. . . . He
      now goes further, I don’t even care if you have a violent crime. . . . The
      only people that are going to see him are people who have criminal
      records, not only felons, but individuals who have violent crimes, sex
      charges.

R. vol. 3 at 532:10–12, 20–21, 533:13–15. The government also emphasized that

Francis had cut off the CI4 when the CI allegedly began talking about his criminal

history, and that Francis had asked prospective customers not to tell him anything

about their backgrounds.

      4
          The audio recordings are not in the record.

                                            8
      The district court adopted the government’s view, reasoning that “because of

the targeted audience, [Francis] knew that those responding to his advertisement

would have criminal records.” Id. at 546:3–5. The court further explained that

Francis

      was aware that his clientele would have varying degrees of criminal
      history. This is evidenced by a statement that he does not care whether
      his clients have violent crimes, a statement which he mentions twice in
      the video; and as well he states that he does not care whether his clients
      and his clientele have a sex charge.

Id. at 546:12–18. From the above evidence, the court reasoned that “no other logical

conclusion can be gleaned other than the defendant knew and had reason to believe

that he was disposing [of] firearms to individuals whose possession and receipt is

unlawful as defined by the statute and the guideline.”5 Id. at 546:19–23. So the

district court applied the four-level enhancement. From an advisory guideline range

of 51 to 63 months, the district court sentenced Francis to 60 months of

imprisonment.

      On a separate matter, the district court imposed sex-offender treatment as a

special condition of Francis’s supervised release, as recommended in the PSR. The

district court lumped this condition with the others, generally saying that they all

      5
        Though the district court relied heavily on Francis’s statements from the
YouTube video, we see little in those statements that would not apply to a more
circumspect straw purchaser. After all, it makes sense that most straw-purchase
customers are prohibited persons under federal law, or value secrecy to combat
government conspiracies and the like. Certainly, Francis didn’t limit his offer to
customers with certified judgments of conviction for the narrow class of qualifying
convictions. His advertisement shows he would take whatever customers he could
get.

                                           9
were “reasonably related to the factors enumerated in [18 U.S.C. §§] 3553(a) and

3583(d).” Id. at 578:11–12. And again generally, the court remarked that the imposed

conditions didn’t “constitute a greater deprivation of liberty than reasonably

necessary to accomplish the goals of sentencing.” Id. at 578:12–14. Francis didn’t

object to the condition.

                                    DISCUSSION

      On appeal, Francis argues three points: (1) that the government failed to

sufficiently prove under § 922(d)(1) that the transferee (the CI) was in fact a felon;

(2) that the firearms-trafficking enhancement shouldn’t apply in calculating his

advisory guideline range; and (3) that sex-offender treatment was an improper special

condition of his supervised release. We address each argument in turn.

A.    Proof the CI was a Felon under § 922(d)(1)

      We begin with the statutory language defining this crime:

      (d) It shall be unlawful for any person to sell or otherwise dispose of
      any firearm or ammunition to any person knowing or having reasonable
      cause to believe that such person—

             (1) is under indictment for, or has been convicted in any court of,
             a crime punishable by imprisonment for a term exceeding one
             year[.]

18 U.S.C. § 922(d)(1) (emphasis added). We agree with the district court that this

statute contains an element that the firearms transferee actually have a felony




                                           10
conviction at the time of transfer.6 Francis argues that the district court erred in

admitting evidence the government used to prove this element.

       On this point, Francis attacks Agent Nicolussi’s testimony that the CI was a

felon by characterizing that testimony as a “single conclusory assertion as to an

essential element of the offense.” Appellant’s Reply Br. at 15. But Francis didn’t

object at trial that Agent Nicolussi lacked personal knowledge about the CI’s felon

status. Even had Francis preserved this evidentiary-foundation objection, we could

have done no more than review for an abuse of discretion. United States v. Gutierrez

de Lopez, 761 F.3d 1123, 1132 (10th Cir. 2014). But because he did not preserve the

issue, he was left to argue for plain error. And Francis hasn’t argued for that standard

on appeal—meaning he has waived this argument. United States v. Oldbear, 568 F.3d
814, 820 (10th Cir. 2009).

       Even without this waiver, we would have concluded that Agent Nicolussi’s

testimony provided the jury a firm basis to find that the CI was a felon. When the

prosecutor asked Agent Nicolussi why ATF had used the CI in the second operation,

he replied, “Because he had a felony criminal history.” R. vol. 3 at 285:13–15. The

prosecutor then followed up, “Did you know this specific confidential informant

prior to this operation?” Id. at 286:4–5. Agent Nicolussi replied, “Yes.” Id. at 285:6.

Certainly, the government could have proved this element better and avoided a time-




       6
           See Pattern Crim. Jury Instr. 10th Cir. 2.43 (2011).

                                             11
consuming issue on appeal (for instance, by using a transferee whose identity it could

reveal), but this minimal effort—absent any trial objection—suffices here.7

B.    The § 2K2.1(b)(5) firearms-trafficking sentencing enhancement

      In determining the meaning of this guideline enhancement—and how it relates

to § 922(d)(1) from which it sprang—we begin with the language of U.S.S.G.

§ 2K2.1:

      (b) Specific Offense Characteristics

             (5) If the defendant engaged in the trafficking of firearms,
      increase by 4 levels.

      ....

      13. Application of Subsection (b)(5).—

             (A) In General.—Subsection (b)(5) applies, regardless of whether
             anything of value was exchanged, if the defendant—

                   (i)    transported, transferred, or otherwise disposed of two or
                   more firearms to another individual, or received two or more
                   firearms with the intent to transport, transfer, or otherwise
                   dispose of firearms to another individual; and



      7
        Because we conclude that Agent Nicolussi’s testimony authorized the jury’s
finding that the CI was a felon, we need not, and do not, decide Francis’s preserved
challenge to an alternate way the government sought to prove the CI’s felony
conviction. To prove the CI was a felon under § 922(d)(1), the government sought to
admit the CI’s judgments of conviction, but with the CI’s name, among other things,
redacted. Francis objected to the admission of the redacted judgments on foundation
and relevance grounds. With the court’s permission, the government admitted
unredacted copies under seal and admitted the redacted copies into evidence. Then
Agent Noble testified that the CI’s name was on the unredacted copy. The district
court overruled Francis’s objections, now including objections under the original-
documents (best-evidence) rules. See Fed. R. Evid. 1001 et seq.

                                         12
                    (ii) knew or had reason to believe that such conduct would
                    result in the transport, transfer, or disposal of a firearm to an
                    individual—

                           (I)   whose possession or receipt of the firearm would be
                           unlawful; or

                           (II) who intended to use or dispose of the firearm
                           unlawfully.8


U.S.S.G. § 2K2.1(b)(5) & cmt. n.13(A) (emphasis added).

      As earlier mentioned, § 922(d)(1) requires the government prove beyond a

reasonable doubt that a defendant disposed of a firearm “to any person knowing or

having reasonable cause to believe that such person” was a felon. The guideline

tracks this language, requiring the government show by a preponderance that the

defendant “knew or had reason to believe” that the firearms transfer would be to a

person “whose possession or receipt of the firearm would be unlawful[.]” U.S.S.G.

§ 2K2.1 cmt. n.13(A). As noted, we interpret the statute as containing an element that

the transferee actually have a felony conviction. See Pattern Crim. Jury Instr. 10th

Cir. 2.43 (2011). Because the guideline derives from the statute, we see no reason to

interpret the guideline differently on this point. So we conclude that to obtain the

four-level enhancement, the government must show by a preponderance that the




      8
        The government never argued that Francis knew or had reason to believe that
the CI “intended to use or dispose of the firearm unlawfully.” See U.S.S.G. § 2K2.1
cmt. n.13(A)(ii)(II).

                                           13
transferee was actually an unlawful possessor as defined by the guideline. 9 Here,

Francis does not dispute that the CI actually was an unlawful possessor, perhaps

because the CI meets this condition, having a qualifying history of felony crime-of-

violence convictions.10

      Francis directs his challenge to the district court’s decision to apply the four-

level enhancement on two other bases. First, Francis contends that the district court

read the guideline too broadly, the court believing that the enhancement applies

whenever a defendant knows or has reason to believe that the transferee’s possession

is unlawful (including, for instance, when the transferee has a garden-variety felony).

But our review of the record convinces us that the district court understood the

guideline’s limited categories of unlawful possession. After all, the district court

heard the government correctly explain the guideline. And the district court applied

      9
        We note that the Sixth Circuit allows the four-level enhancement under
U.S.S.G. § 2K2.1(b)(5) even when the transferee is an undercover agent who,
obviously, is not an actual felon. See United States v. Henry, 819 F.3d 856, 870 (6th
Cir. 2016) (allowing the enhancement if the straw purchaser had reason to believe the
agent was a felon). We are unpersuaded by this approach, primarily because it
departs from the way we interpret the similar wording in 18 U.S.C. § 922(d)(1). We
don’t ask whether the defendant had reason to believe the transferee was an unlawful
possessor until the government establishes that the transferee in fact is an unlawful
possessor.
      10
          The CI had three Colorado felony robbery convictions. Two were Colorado
aggravated robberies, one involving possession of a “real/simulated weapon,” R.
vol. 3 at 170:13–171:2; Suppl. R. at 3, another the “intent [to] kill/maim/woun[d]”
with a weapon. Suppl. R. at 5. These qualify as crimes of violence. See United States
v. Harris, 844 F.3d 1260, 1271 (10th Cir. 2017) (“Statutory robbery in Colorado is a
violent felony under the [Armed Career Criminal Act].”); see United States v. Crump,
674 F. App’x 802, 803 (10th Cir. 2017) (concluding that under Harris Colorado
robbery is a crime of violence under U.S.S.G. § 4B1.2).

                                           14
the enhancement only after deciding that “no other logical conclusion can be gleaned

other than [Francis] knew and had reason to believe that he was disposing [of]

firearms to individuals whose possession and receipt is unlawful as defined by the

statute and the guideline.” R. vol. 3 at 546:19–23. So, though we agree with Francis

that the district court could have stated its operating framework more clearly, we

reject his claim that the court applied the wrong legal standard.

      Second, Francis contends that the government’s evidence didn’t establish by a

preponderance that he had reason to believe that the CI fell into the “narrow category

of prohibited possessors,” United States v. Garcia, 635 F.3d 472, 478 (10th Cir.

2011), including those with a felony crime-of-violence conviction.11 The government

counters that it met its burden by showing that Francis had targeted violent criminals

and others in his YouTube videos and instructed his customers not to inform him of

their criminal history. We agree with Francis.

      We conclude that the government cannot support this enhancement by simply

noting that a percentage of Francis’s expected customer base might have a qualifying

crime-of-violence conviction. This “there’s a chance” method runs counter to the

commentary’s language, which speaks to firearm transfers to “an individual” whose

possession would be unlawful. U.S.S.G. § 2K2.1 cmt. n.13(A)(ii)(I). The proper

focus is on what the defendant knew about the specific transferee, not whether by the


      11
         The government doesn’t alternatively contend that Francis had reason to
believe that the CI had committed a qualifying controlled-substance offense or
misdemeanor domestic violence crime.

                                           15
law of averages any given customer might qualify as an unlawful possessor as

defined by § 2K2.1 cmt. n.13(A)(ii)(I), (B). See United States v. Asante, 782 F.3d
639, 643–44 (11th Cir. 2015) (denying the § 2K2.1(b)(5) enhancement because “the

Government failed to present any evidence that [the defendant] knew that his conduct

would result in a firearm being transferred to such an individual [one convicted of the

narrowly defined offenses]”). If courts could read “reason to believe that” to mean

“shouldn’t be surprised to learn that,” then the firearms-trafficking enhancement

would apply against almost any multiple-firearm straw purchaser.12

      And here we must remember too that the ATF agents minimized the CI’s

supposed criminal history. Agent Nicolussi described the CI’s conviction as a

“bullshit felony,” R. vol. 3 at 299:10, and the CI described himself as having a

“stereotypical background,” id. at 327:19. These statements suggested that the CI did

not have a conviction for a felony crime of violence. Perhaps the ATF agents feared

that Francis wouldn’t continue with the straw purchase if they hinted at—or even

announced—a criminal history that would trigger the enhancement. Or perhaps they

didn’t know the guideline’s requirements. But the agents wrote the script, and so the

government, not Francis, bears the brunt of the script’s deficiencies.

      We hold that the facts found by the district court didn’t suffice to support

applying the firearms-trafficking enhancement in calculating Francis’s sentence. See


      12
        An exception might be where the straw-purchaser buys firearms for a close
family member who he knows has no criminal record but who wants to avoid filling
out an ATF Form 4473 for some other reason.

                                          16
United States v. Cherry, 572 F.3d 829, 831 (10th Cir. 2009) (“We review de novo

whether the facts found by the court support the application of the guideline it

selected.”); Garcia, 635 F.3d at 479–80 (evaluating all the facts to measure whether

they sufficed to show that the defendant there had “intended to use or dispose of the

firearm unlawfully” under § 2K2.1 cmt. n.13(A)(ii)(II)). In our de novo review of the

legal meaning of the disputed guideline, United States v. Orr, 567 F.3d 610, 614

(10th Cir. 2009), we conclude that the district court erred by applying the

enhancement on a mere finding that Francis had reason to believe that some of his

solicited customers would be unlawful possessors (those convicted of crimes of

violence, controlled-substance offenses, or misdemeanor crimes of domestic

violence). This goes too far. Instead, the proper focus is on whether Francis had

reason to believe that the CI had a conviction in one of the listed categories of

offenses. And there, the government failed in its burden to prove this by a

preponderance. See Garcia, 635 F.3d at 478 (“At sentencing, the government must

prove facts supporting a sentencing enhancement by a preponderance of the

evidence.”).

C.     The sex-offender-treatment special condition

       Francis argues that the district court erred by imposing sex-offender treatment

as a special condition of his supervised release. Francis didn’t object to this condition

at sentencing, so we review for plain error. United States v. Martinez-Torres, 795
F.3d 1233, 1236 (10th Cir. 2015). To show plain error, a defendant must demonstrate

that the district court committed (1) an error, (2) that is plain, (3) that affects his

                                             17
substantial rights, and (4) that seriously affects the fairness, integrity, or public

reputation of judicial proceedings. United States v. Olano, 507 U.S. 725, 732 (1993).

“An error is plain if it is ‘clear or obvious under current law.’” United States v.

Brown, 316 F.3d 1151, 1158 (10th Cir. 2003) (quoting United States v. Fabiano, 169
F.3d 1299, 1302–03 (10th Cir. 1999)). A plain error affects a defendant’s substantial

rights if the error “affected the outcome of the district court proceedings.” Id.

(quoting United States v. Wiles, 102 F.3d 1043, 1055 (10th Cir. 1996)). And “[u]nder

plain error review, we may vacate special conditions of supervised release only if the

record reveals no basis for the conditions.” United States v. Barela, 797 F.3d 1186,

1192 (10th Cir. 2015). This is because “[i]f the record reveals a basis, there is no

reasonable probability that but for the error the defendant’s sentence would be

different and thus the proceeding’s fairness was not impacted.” Id.

       “District courts have broad discretion to prescribe special conditions of

release[,]” but that discretion has limits. United States v. Mike, 632 F.3d 686, 692

(10th Cir. 2011). The special conditions imposed “must be reasonably related to at

least one of the following: the nature and circumstances of the offense, the

defendant’s history and characteristics, the deterrence of criminal conduct, the

protection of the public from further crimes of the defendant, and the defendant’s

educational, vocational, medical, or other correctional needs.” Id. (citing 18 U.S.C.

§ 3583(d)(1)). The conditions “must involve no greater deprivation of liberty than”

reasonably necessary to deter crime, protect the public, and promote the defendant’s

rehabilitation. Id. (citing 18 U.S.C. § 3583(d)(2)). And to explain why it is imposing

                                            18
a special condition, “[a] sentencing court need not provide reasons for each specific

special condition that it imposes; rather, it must ‘only provide a generalized statement

of its reasoning.’” Id. at 693 (quoting United States v. Hahn, 551 F.3d 977, 982 (10th

Cir. 2008)). Still, “the explanation must be sufficient for this court to conduct a

proper review.” Martinez-Torres, 795 F.3d at 1238.

       Here, the district court plainly erred because it provided no generalized

statement that would justify sex offender treatment—it merely restated the statutory

standard. The district court stated during Francis’s sentencing hearing that all of the

special conditions it imposed were “reasonably related to the factors enumerated in

Sections 3553(a) and 3583(d) . . . [and didn’t] constitute a greater deprivation of

liberty than reasonably necessary to accomplish the goals of sentencing.” R. vol. 3

at 578. This is deficient under Mike because the court didn’t provide “a generalized

statement of its reasoning.” 632 F.3d at 693. So Francis meets the first and second

prongs of the plain error test.

       The government argues that the condition was nevertheless proper because the

district court adopted the fact-findings in Francis’s PSR, which referred to his prior

sex offense (the investigation of which unearthed allegations that he had intimate

sexual contact with a twelve-year-old girl), and his failure to complete previous

court-ordered sex-offender treatment. The government urges that United States v.

Cereceres-Zavala, 499 F.3d 1211 (10th Cir. 2007), is analogous and ends our

inquiry. But Francis’s case is easily distinguishable from Cereceres-Zavala. There,

we held that a district court’s citation to a defendant’s PSR’s calculation method and

                                           19
recitation of the suggested imprisonment range wasn’t error and fulfilled 18 U.S.C.

§ 3553(c)’s requirement that the court provide “a general statement noting the

appropriate guideline range and how it was calculated.” Id. at 1217 (quoting United

States v. Ruiz-Terrazas, 477 F.3d 1196, 1202 (10th Cir. 2007)). But in the present

case, the district court didn’t even mention the PSR to justify the condition. So even

if the PSR contained adequate justifications for the condition, the court didn’t

reference them.

      But it isn’t enough that an error be plain: under the plain-error standard’s third

prong, the error must have also affected Francis’s substantial rights. Olano, 507 U.S.

at 732. And on this record, the court had a basis to impose the sex-offender-treatment

special condition. Francis was convicted of a sex offense in 2011, and during the

investigation of that crime someone accused him of having intimate sexual contact

with a twelve-year-old girl. He failed to complete his previous court-ordered sex-

offender-treatment program. Because the record reveals a basis for the sex-offender-

treatment condition, Francis cannot show prejudice and harm to his substantial rights.

So Francis has failed to meet his burden under plain error review.

                                   CONCLUSION

      For the above reasons, we AFFIRM Francis’s § 922(d)(1) conviction and the

sex-offender-treatment special condition, but VACATE his sentence and REMAND

for resentencing consistent with this opinion.




                                          20